DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, Applicant does has not show how to making a haptic stuimli for the skin wherein. The physical change is sound. Though sound can provide a haptic stimuli response the magnitude required would beyond that of a chip.
When discussing skin applicant states The 

particular, the body part comprises skin. The at least one 
active element is configured to exert haptic stimuli on the 
5 body part in the form of pressure, vibration and/or temperature, for example. 
Sound is not included thus the amendment is new matter when combined with the sound limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 the associated at least on radiation emitting semiconductor chip. There is only one thus associated is unclear and at least one lack antecedent basis.

As to claim 3 what is the structural relationship between the sensor and other elements.
As to claim 5, is the lateral direction in claim 5 the same or different there is a antecedent basis problem in claim 5 further sensor lack antecedent basis.
AS to claim 7-9 how does the cover relate to the component is it the same or different then the component.


As to claim 10-11 how is the reflector related to the component of claim 1 is it different or part of the same element.
As to claim 12-14 how is the carrier related to the component is it a different element or part of the component.
AS to claim 14 is it still an IC without the semiconductor chip and the active element or are they needed to make it a integrated circuit?

Claim 1-9 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
As to claim 1 Applicant generically relates the elements but does not describe a cooperative functional relationship. Are they connected are the part of the component what is there relationship. Other than being “laterally” spaced apart there is no relationship the element could be in different room or on different continents.
As to claim 13, How does the integrated circuit interrelate the elements.
As to claim 14 what about the other element how does it interrelate to the elements?



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4  5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is already require in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-15 are is/are rejected under 35 U.S.C. 102 a1 as being a1 by the Samsung galaxy S6 (Released in 2015)/official notice.
AS to claim 1 and 5, The S6 Optoelectronic device, comprising: s - the at least one active element is configured to exert haptic stimuli on a body part, and - the body part comprises skin (it produces a vibration detectable by the skin).
 The office notes that examiner had a Motorola flip phone with a semiconductor display and vibrational functionality and this was from the early 2000s.
b.	As to claim 2-3, S6 had ambient light detection a camera an speaker and capacitive touch display all embedded in the body.
c. 	As to claim 4, the s6 was haptic.
	d.	As to claim 6-8, the s6 had a cover and carrier to interconnect and the cover embeds the elements including the camera.
	e.	As to claim 8 The glass cover porjects beyond the sensor camera and the active element.
	f.	AS to claims 12-14, the cellphone had a circuit board interconnecting all the elements creating a IC and all the element were on the board and interconnected.
	g.	As to claim 15, the s6 could display images or videos.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cruz-Hernandez (20180275757)
Optoelectronic device, comprising: s - the at least one active element is configured to exert haptic stimuli on a body part, and - the body part comprises skin (the vibration paragraph 39).
b.	As to claim 10, Cruz teaches in which the active element figure 8 is embedded in a reflector element ( 210 in 202 paragraph 91 item 202 )which laterally surrounds the radiation-emitting semiconductor chip figure 8 item 202 laterally surround  at least in places in lateral direction.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz.
As to claim 11, Cruz teaches other sensor but does not point to the location (paragraph 64 item 130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896